                                                              Nov 20, 2020

                                                            s/ Daryl Olszewski




                                           20   MJ    248




 Sworn via telephone pursuant
 to Rule 4.1


November 20, 2020




   Case 2:20-mj-00248-WED Filed 11/20/20 Page 1 of 6 Document 1
                          Affidavit of U.S. Postal Inspector Ronald Barron

       I, Ronald Barron, being duly sworn on oath, state as follows;

       1.      I am a United States Postal Inspector employed by the United States Postal

Inspection Service (USPIS). I have been so employed since February of 2019. I am currently

assigned to a multi-functional team in Milwaukee, WI. This team investigates mail theft, fraud,

the theft of Postal property, prohibited mailings, controlled substances, and other matters related

to the Postal Service. I hold a Bachelor’s degree in Criminal Justice from the American Public

University. In January 2006, I graduated from the Federal Law Enforcement Training Center as a

Federal Air Marshal. Through the course of my twelve years as a Federal Air Marshal, I used my

training and experience to locate, identify, and seize multiple types of narcotics, drugs, and drug

contraband. Through the course of my approximate 21 month career with the USPIS, I have used

my training and experience to locate and identify multiple parcels containing narcotics and drugs.

Based on my training received at the USPIS Career Development Unit, personal experience, on

the job training, and working with other Postal Inspectors, I know narcotics, drugs, paraphernalia,

controlled substances, and moneys associated with the sale of narcotics, drugs, and controlled

substances are sent through the United States Postal Service (USPS) system, and I am familiar

with many of the methods used by individuals who attempt to use the USPS to illegally distribute

controlled substances.

       2.      The USPIS is the primary investigative arm of the United States Postal Service and

is charged under Title 18, United States Code, 3061 with the enforcement of laws governing the

use and movement of the United States Mail, including the misuse and fraudulent schemes

involving the mail, crimes relating to mail fraud, narcotics trafficking and identity theft involv ing

the United States Mail.



                                                  1

            Case 2:20-mj-00248-WED Filed 11/20/20 Page 2 of 6 Document 1
                                   PURPOSE OF AFFIDAVIT

       3.      This affidavit is made in support of a search warrant for the SUBJECT PARCEL

for items which constitute the fruits, instrumentalities, and evidence of violations of Title 21,

United States Code, Sections 841(a)(1) (Distribution and Possession with Intent to Distribute a

Controlled Substance) and 843(b) (Unlawful Use of a Communication Facility (including the

mails) to Facilitate the Distribution of a Controlled Substance). To seize: any controlled substance,

and any paraphernalia associated with the manufacture and distribution of controlled substances

including packaging materials and containers to hold controlled substances; proceeds of drug

trafficking activities, such as United States currency, money orders, bank checks, precious metals,

financial instruments; and drugs or money ledgers, drug distribution or customer lists, drug

supplier lists, correspondence, notations, logs, receipts, journals, books, records, and other

documents noting the price, quantity, and/or times when controlled substances were obtained,

transferred, sold, distributed, and/or concealed.

                                  PARCEL TO BE SEARCHED

       4.      This affidavit is made in support of an application for a search warrant for USPS

Priority Mail parcel 9405 5111 0827 4826 2838 079 (the “SUBJECT PARCEL”). The SUBJECT

PARCEL is approximately 12” x 12” x 8.5” parcel weighing approximately 11 lbs. The SUBJECT

PARCEL’s label indicates it is from “P&S Supplies, 19504 E. Mira Loma Way, Walnut, CA

91789.” The SUBJECT PARCEL bears a printed label addressed to “Damien Rodriguez, 1956 S.

55th St, Milwaukee, WI 53219.” The SUBJECT PARCEL was postmarked on 11-16-2020 in

Walnut, CA 91789.




                                                    2

            Case 2:20-mj-00248-WED Filed 11/20/20 Page 3 of 6 Document 1
                         INVESTIGATION OF THE SUBJECT PARCEL

        5.      I review Postal Service records and labels delivered to, and sent from, Milwaukee

and surrounding areas to and from source narcotic areas. I do this because I know, based on my

training and experience, drug traffickers will sometimes use Priority Mail service, which is the

USPS two day delivery product. Based on my training and experience with the USPIS, I know

drug traffickers use First Class Mail, Priority Mail, Priority Mail Express delivery service because

of its reliability and the ability to track the article’s progress to the intended delivery point. In my

training and experience, traffickers will often use fictitious names and/or addresses as well as

incomplete names and addresses in an attempt to hide their trafficking efforts from law

enforcement.

        6.      On Wednesday, November 18, 2020, I was conducting routine parcel screening at

the West Milwaukee Post Office, located at 4300 W Lincoln Ave, Milwaukee, WI, when I deemed

the SUBJECT PARCEL to be suspicious.

        7.      The consolidated lead evaluation and reporting (CLEAR) database is a public

records product which is designed for law enforcement officers in locating subjects and witnesses,

verifying identities of individuals, and gathering background information for use in investigations.

A search of the CLEAR database revealed a result for 19504 E. Mira Loma Way, Walnut, CA

91789 and yielded a result of Ricky Cheng. The name used in the mailing of the package is of a

business name of P&S Supplies, which was shown through CLEAR to not be a business location.

        8.      A search of the CLEAR database revealed a result for 1956 S. 55th St, Milwaukee,

WI 53219 and yielded a result of Amanda Diaz. The name used in the mailing of the package was

that of Damien Rodriguez, who is not shown to be a resident.




                                                   3

             Case 2:20-mj-00248-WED Filed 11/20/20 Page 4 of 6 Document 1
       9.      Based on my training and experience, I am aware California is a source area for

controlled substances. As such, controlled substances are frequently transported from this state

via the USPS, and the proceeds from the sale of the controlled substances are frequently returned

to the state via the USPS. These proceeds are generally in large amounts of money, oftentimes

over $1000.

       10.     On Wednesday, November 18, 2020, I met with Milwaukee Police Officer (P.O.)

Christopher Navarrette and his canine “CZAR” at the West Milwaukee Post Office Employee

Parking lot located at 4300 W Lincoln Ave, Milwaukee, WI. Together, P.O. Navarrette, and K-9

“CZAR” are a certified drug detection team. K9 “CZAR” alerts to the odor of a controlled

substance (specifically heroin, cocaine, marijuana, methamphetamine and other controlled

substances made with like components) by passively sitting and staring at the area or object

emitting or containing the odor of the controlled substances he is trained to alert to. I, P.O.

Navarrette and “CZAR” have received four weeks (200 hours) of intensive training and

certification through Shallow Creek Kennels, deploying and utilizing a drug detection canine; that

this certification (July 2019) is based on guidelines set forth by the North American Police Work

Dog Association (NAPWDA) which is a nationally based group in partnership with local, state,

federal and international agencies including private vendors, law enforcement and first responder;

that this training establishes consensus-based best practices for the use of detection canine teams

by improving the consistency and performance of deployed teams which will improve interdiction

efforts as well as courtroom acceptance; P.O. Navarrette and K9 “CZAR” have detected controlled

substances more than “300” times in the past during training; that in each alert drugs that “CZAR”

is trained to find have been recovered; that “CZAR” alerts have been the basis for seventeen (17)




                                                4

            Case 2:20-mj-00248-WED Filed 11/20/20 Page 5 of 6 Document 1
search warrants and the search of five (5) motor vehicles; that in each alert, drugs that “CZAR” is

trained to find have been recovered or a drug nexus has been found.

       11.     On Wednesday, November 18, 2020, I placed the SUBJECT PARCEL on the

ground of the employee parking lot of the West Milwaukee Post Office with three other similarly

sized empty parcels. “CZAR” located and alerted to the SUBJECT PARCEL. P.O. Navarrette

informed me “CZAR’s” alert indicates the presence of controlled substances or other items, such

as proceeds of controlled substances, which have been recently contaminated with, or associated

with the odor of one or more controlled substances.

       12.     Based upon the information as outlined in this affidavit, I believe there is probable

cause to indicate the contents of the SUBJECT PARCEL is drug related, and thus constitutes the

fruits, instrumentalities, and evidence of violation of Title 21, United States Code, Sections

841(a)(1) (Distribution and Possession with Intent to Distribute a Controlled Substance) and

843(b) (Unlawful Use of a Communication Facility, including the mails, to Facilitate the

Distribution of a Controlled Substance).

       13.     Because this affidavit is submitted for the limited purpose of securing authorization

for a search warrant, I have not included each and every fact known to me concerning this

investigation. I have set forth only the facts that I believe are essential to establish the necessary

foundation for the requested search warrant.

       14.     The SUBJECT PARCEL is currently being held at the USPIS Milwaukee

Domicile, located at 345 W Saint Paul Avenue, Milwaukee, WI 53203.




                                                  5

          Case 2:20-mj-00248-WED Filed 11/20/20 Page 6 of 6 Document 1
